 Case 2:20-cv-02204-PKH Document 11          Filed 12/29/20 Page 1 of 1 PageID #: 26




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

ADAM BLAKE DIAMOND                                                            PLAINTIFF

v.                               No. 2:20-CV-02204

CRAWFORD COUNTY JAIL                                                        DEFENDANT

                                     JUDGMENT

     Pursuant to the order entered in this case on this date, this matter is DISMISSED WITH

PREJUDICE.

     IT IS SO ADJUDGED this 29th day of December, 2020.


                                                       /s/P. K. Holmes, ΙΙΙ
                                                       P.K. HOLMES, III
                                                       U.S. DISTRICT JUDGE
